IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
ESTATE OF ELIGA BRYANT, )
)
Plaintiff, ) No. ll C 1345
) _
v. ) Jeffrey T. Gilbert
) Magistrate Judge
P.O. CUMMENS, #2730 individually and in )
his official capacity as a CHICAGO POLICE )
OFFICER; P.O. HURMAN, #2998 individually )
and in his official capacity as a CHICAGO )
PoLiCE oFFICER, )
)
Defendants. )

MEMORANDUM OPINION ANI) ORDER

Plaintiff Clara Bryant, Administrator of the Estate of Eliga Bryant, prevailed at trial on an
excessive force claim originally filed by her now-deceased son, Eliga Bryant, against the two
Defendant Chicago Police ()fficers. On March 2, 2018, the jury returned a verdict for the estate
of the late Mr. Bryant in the amount of $65,000 in compensatory damages and 310,000 in punitive
damages, $5,000 against each of the two Defendant Officers. [ECF No. 196]. This matter is before -
the Court on Plaintiffs petition for attorneys’ fees as the prevailing party under 42 U.S.C. § 1988.
[ECF No. 212]. For the reasons discussed herein, Plaintiff s petition for attorneys’ fees is granted
in part and denied in part.

I. BACKGROUND

Attorney Elliot Zinger represented Eliga Bryant prior to his death in an excessive force
claim against Defendant Police Officers Curnmens and Hurman. Mr. Bryant’s death Was not
related to the events that gave rise to this lawsuit After Mr. Bryant’s death, Mr. Zinger then Was

retained by Clara Bryant, Administrator of the Estate of Eliga Bryant, to represent i\/[r. Bryant’s

 

estate in this lawsuit Shortly before the case Was set to go to trial, l\/lr. Zinger brought in attorney
Larry Dreyfus as co-counsel to assist with preparing the case for trial and the trial of the case.
Plaintiff prevailed at trial and is entitled to recover her attorneys’ fees pursuant to 42 U,S.C. §
1988. Plaintiff requests an hourly rate of 5450 for Mr. Zinger and a rate of $400 for l\/[r. Dreyfus.
l\/lr. Zinger seeks $276,912 in attorney’s fees for 615.36 hours of work, and l\/lr. Dreyfus seeks
$85,640 in fees for 214.10 hours of work. Based on these hourly rates and the hours expended,
Plaintiff seeks a total attorneys’ fee award in the amount of $362,552. l

Defendants object to the hourly rates requested by l\/lr. Zinger and l\/lr. Dreyfus as well as
to the total number of hours submitted for compensation Defendants argue that: (1) PlaintifF s
attorneys’ hourly rates are too high', (2) certain tasks they performed are not compensable,
including those relating to the probate of Mr. Bryant’s estate, witnesses who were not called at
trial, a hearing loss claim that was dismissed before trial, and the mistrial that resulted from
Plaintiff's counsel’s actions; (3) some of the bills are duplicative, vague and/or excessive; and (4)
certain work has been billed at an attorney rate for matters that are more appropriately billed at a
rate paralegal or associate attorney rate. Based on these objections, Defendants contend that the
lodestar for Plaintiffs attorneys (r'.e., the number of hours reasonably expended on the litigation
multiplied by a reasonable hourly rate) should be $157,367.50. Defendants further argue that

amount should be reduced by 50% based on what they argue was only modest success at trial, and

 

l Plaintift` filed an initial petition seeking reimbursement for $305,622.50 in attorneys’ fees, including
$234,742.50 for Mr. Zinger based-on 521.36 hours worked performed at a rate of $450 and $70,880 for Mr.
Dreyfus based on 17?.20 hours of work performed at a rate of $4()0. [ECF No. 196]. Plaintiff then filed a
Supplemental Petition for Attorneys’ Fees [ECF No. 234], which included an additional 93.71 hours of
work performed by Mr. Zinger after the completion of the trial for an additional $42,169.50 in attorney’s
fees and an additional 36.9() hours of work performed by Mr. Dreyfus for an additional 314,760 in attorney’s
fees. That brought Plaintift`s total request to $3 62,552 in attorneys’ fees.

 

that the final figure for Plaintiff s attorneys’ fees should be $78,683 .75, or less than one-quarter of
the fees Plaintiff has requested2
II. ANALYSIS

As an initial matter, Plaintiff argues that Defendants have waived certain objections to
Plaintiff s attomeys’ fees because Defendants did not participate in good faith in the Local Rule
543 process, except to the extent that Defendants object that: (l) the attorneys’ hourly rates are
too high; (2) Plaintiff did not call all listed witnesses', and (3) Plaintiff abandoned Mr. Bryant’s
hearing loss damage claim The Court disagrees that Defendants waived any objections to
Plaintiff`s fee petition by not participating fully in the Local Rule 54.3 process. Defendants did
not have most of the information that Local Rule 54.3 requires the parties to exchange at the outset
of this process prior to Plaintiff filing her petition for fees. Also, the large gulf between the parties7
positions concerning the appropriate amount of attorneys’ fees to be awarded in this case indicates
to the Court that nothing could have been resolved during the process contemplated by Local Rule
54.3 even if Defendants had engaged in that process fully and raised all the objections they are
raising now in opposition to Plaintiff s petition That said, the Court agrees with Plaintiff that
Defendants’ counsel should have participated more fully in the Local Rule 54.3 process and should
have raised many, if not all, of the obejctions they are raising now in that process. Plaintiff then
could have addressed those arguments in her opening petition instead of just in reply which is the
whole point of the Local Rule 54.3 process. The Court will, however, nevertheless address all the

parties’ arguments on their merits.

 

2 The Court notes that Defendants did not file any response to Plaintift’s Supplemental Petition [ECF No.
234]. Arguably, that means they waived any objection to the attonieys’ fees set forth in the Supplemental
Petitioii. IfDefendants do not object to the amounts sought iii Plaintiff s Supplemental Petition, that would
bring Plaintiff s total attorneys’ fee recovery to $135,613 .25 using Defendant’s proposal of $78,683.75 (i`. e.,
$'/'8,683.75 + $42,169_5 + 3514,760) which is a little over one-third of What Plaintiff has requested

3

 

A. Lodestar Calculation

The starting point for the determination of a reasonable attorney’s fee is the calculation of
the lodestar_the number of hours reasonably expended on the litigation multiplied by a reasonable
hourly rate. See Hensley v. Eckerhart, 461 U.S. 424, 433 (1983)', Pickert v. Sheri'dan Health Care,
664 F.3d 632, 63 9-640 (7th Cir. 2011). The Seventh Circuit has defined a reasonable hourly rate
as one that is “derived from the market rate for the services rendered.” Pickett, 664 F.3d at 640
(quoting Dei/ii`s v. Dunlap, 330 F.3d 919, 930 (7th Cir. 2003)). The fee applicant bears the burden
of “produc[ing] satisfactory evidence_in addition to the attorney’s own affidavits_that the
requested rates are in line with those prevailing in the community.”Pickett, 664 F.3d at 640
(quoting Blum v. Stenson, 465 U.S. 886, 895 n. 11 (1984)). lf the fee applicant satisfies this burden,
the burden then shifts to the other party to offer evidence that sets forth “a good reason why a
lower rate is essential.” Id. (quoting People Wi'io Care v. Rockford Bd. ofEduc., 90 F.3d 1307,
1313 (7th Cir. 1996)).

Recognizing the difficulty in determining the hourly rate of an attorney who practices
primarily using contingent fee arrangements with his clients, the Seventh Circuit has advised
district courts to rely on the “next best evidence” of an attorney’s market rate, namely “evidence
of rates similarly experienced attorneys in the community charge paying clients for similar work
and evidence of fee awards the attorney has received in similar cases.” Spegon v. Catholi`c Bishop
ofChicago, 175 F.3d 544, 555 (7th Cir. 1999). if a fee applicant does not satisfy her burden, the
district court has the authority to make its own determination of a reasonable rate. See Upho]j'"v.
Eleganl Bath, Ltcf., 176 F.3d 399, 409 (7th Cir.1999). Once the district court has established the
lodestar, it then may adjust the amount of the total fee to account for factors not subsumed by the

lodestar calculation See Perdue v. KennyA. ex rel. Wr`rin, 559 U.S. 542, 543~44 (2010).

 

1. Reasonable Hourly Rate

The Court first will address the hourly rates requested by l\/lr. Zinger and I\/lr. Dreyfus. Mr.
Zinger seeks an hourly rate of $450 and l\/Ir. Dreyqu $400. The presumptive hourly rate is the
actual billing rate an attorney typically receives for similar litigation See Moore v. Watsori, 2013
WL 1337153, at *4 (N.D. lll. March 29, 2013). However, there are situations, as in this case, when
the attorney has little evidence of an established market rate because the attorney most often relies
on contingent fee arrangements or statutory fee awards. Ia’. ln these types of cases, a court must
evaluate the “next best evidence” of the attorney’s market rate~“evidence of rates similarly
experienced attorneys in the community charge paying clients for similar work and evidence of
fee awards the attorney has received in similar cases.” Pi`ckert, 664 F.3d at 640.

Mr. Zinger never has been awarded a fee based on an hourly rate. He almost always has
received his fees based on a contingency ln the only other case in which l\/lr. Zinger has sought
attorney’ s fees, which currently is pending in this court house, he asked for an hourly rate of 3375.
However, his role in that case was limited Mr. Zinger was not lead counsel; he did not participate
in the entire case; and he did not advance any costs. Defendants object to Mr. Zinger’s proposed
hourly rate of 3450 and say that Mr. Zinger be awarded an hourly rate of $350. But they provide
no substantive evidence to show that is the most appropriate hourly rate for Mr. Zinger in this case
other than their say-so.

In the Court’s view, a rate of $3 50 per hour is not reasonable in this case for a lawyer with
l\/lr. Zinger’s years ot`experience in civil rights litigation The affidavits of attorneys Preyar, Walsh
and Grannich submitted by Mr. Zinger effectively say as much, but they do not provide much more
useful information other than their conclusory opinions, as l\/lr. Zinger’s colleagues, that $450 is a

reasonable rate based, in part, on their knowledge that other attorneys (including themselves) with

 

different levels of experience in this area and years of practice bill their time at rates as high as
$475 to 3500 or S600 an hour. But l\/lr. Zinger is not requesting that the Court set his rate in that
range so presumably he agrees that his rate should be set somewhat lower compared to the rates
of other attorneys who practice in this area including the affiants.

In the Court’s view, on this record, an hourly rate of $400 for Mr. Zinger is appropriate
and reasonable in this case based on his years of practice, his experience, his role in this case and
the lack of any solid evidentiary basis for a higher hourly rate for him in other cases in which he
has participated That is somewhat more than the hourly rate he is requesting in a case that was
litigated during the same time period but iii which l\/lr. Zinger did not serve in a lead trial lawyer
capacity. lt is less than the rate suggested by l\/Ir. Zinger’s colleagues, but the Court must be
cautious in accepting at face value those conclusory opinions. ln the Court’s view, an hourly rate
of $400 is fair and reasonable for the work done in this case by l\/lr. Zinger and strikes the right
balance between the parties’ respective arguments and the hourly rate evidence presented

As to the hourly rate for Mr. Dreyfus, Mr. Dreyfus seeks an hourly rate of $400, but he
also has limited experience in billing or being awarded attorney’s fees on an hourly basis. ln the
one case in which l\/lr. Dreyfus was awarded fees as set forth in the affidavit he submitted he was
awarded an hourly rate of 3325 in a case in which he was lead counsel. By contrast, in this case,
l\/lr. Dreyfus played a supporting role. Defendants propose an hourly rate of $3 50 for l\/lr. Dreyfus
and 5250 for associate or paralegal time. The Court agrees those are fair and reasonable rates for
l\/.[r. Dreyfus on this record, for the reasons discussed above, and given his supporting role in this

case. 3

 

3 Plaintiff points to the Laffey Matrix as additional evidence to support the reasonableness of the rates she
has requested for her attorneys The Laffey Matrix postulates that $581 per hour would be a reasonable rate
for Mr. Zinger and l\/lr. Dreyfus. This is far more than what Mr. Zinger and Mr. Dreyqu actually request
for themselvesl The fact that the Laffey Matrix spits out a number that is much higher than the rates

6

 

2. Nurnber of I-Iours Reasonably Expended

Next, the Court turns to the number of hours expended by Plaintiff s attorneys Mr. Zinger
seeks reimbursement for 615.36 hours of attorney time, and l\/lr. Dreyfus seeks 214.20 hours of
attorney time. Defendants object to the total number of hours submitted for compensation
Defendants argue that: (l) certain tasks are not compensable, including for the probate of l\/lr.
Bryant’s estate, witnesses who were not called at trial, a hearing loss claim that was dismissed
before trial, and the mistrial that resulted from Plaintiff’s counsel’s actions; (2) some of the
attorneys’ bills are duplicative, vague and/or excessive; and (3) certain work has been billed at an
attorney rate for matters that are more appropriately billed at a rate for a paralegal or associate
attomey. The Court rules on each of these objections as follows:

l. The probate oer. Bryam’s estate The Court agrees that Defendants should not have
to compensate Plaintiff’s attorneys for the time they spent in connection with probate proceedings
for l\/lr. Bryant’s estate. That work was performed in state not federal court. lf l\/.[r. Bryant’s
mother had hired a lawyer other than l\/lr. Zinger to open and process a probate estate for her son,
that lawyer would not be entitled to recover for his or her time in this case. ln the Court’s view,
the time l\/lr. Zinger spent in connection with the probate proceedings is not compensable under 42
U.S.C. § 1988.

2. The mistrial The Court agrees that Defendants should not have to compensate Plaintiff s
attorneys for the time spent in court on the day of the mistrial Ultimately, Plaintiff s counsel was
responsible for the mistrial Plaintiff s attorneys raised a Batson challenge in chambers during jury

selection and outside the presence of the jury. While the Court and counsel were addressing that

 

requested by Mr. Zinger and l\/[r. Dreyfus, or recommended by their colleagues, does not necessarily mean
that Piaintiff’ s proposed hourly rates for her attorneys are any more reasonable than the rates the Court has
chosen at 5400 per hour for Mr. Zinger and $300 for Mr. Dreyfus.

7

 

issue, and Defendants’ counsel were in a separate conference room discussing how to respond to
the Barsori challenge, one of Plaintiff’s counsel (l\/lr. Dreyfus) explained to his client what was
happening in the courtroom in front of a live microphone with potential jurors still in the
courtroom The Defendant Police Officers also were in the courtroom when this occurred and
heard what l\/lr. Dreyfus said to his client. They expressed serious concern, through their counsel,
that l\/lr. Dreyfus’s discussion of the reason for the Barson challenge with his client in front of a
live microphone had the potential to prejudice the jurors who heard those comments against the
Defendant Officers. The Court agreed and granted Defendants’ request for a mistrial. ln the
Court’s view, Plaintiff`s counsel’s conduct necessitated dismissing the jury whatever the ultimate
ruling would have been on the Batson challenge The potential jurors would not have learned of
the Batson challenge but for the live microphone incident Plaintiff is not entitled to recover her
attorneys’ fees for a wasted day of jury selection that had to be repeated largely because of
Plaintiffs counsel’s conduct

3. The hearing loss claim The Court overrules Defendants’ objection to the time Plaintiff’s
attorneys spent on the hearing loss claim. Plaintiff’s attorneys reasonably pursued this claim in
good faith, but without Mr. Bryant available to testify at trial, it was a difficult claim to prove, and
they reasonably decided to drop the claim. Even if l\/lr. Bryant had been available to testify, the
hearing loss claim had its pluses and minuses but that does not mean that Plaintiffs attorneys
should be penalized for pursuing it during the discovery phase of this case and deciding, on
balance, not to pursue the claim at trial. And that decision was made well-before trial.

4. Wirnesses who were nor called at trial The Court overrules Defendants’ objection lt is
not uncommon that a party plans and prepares to call witnesses that it does not end up calling to

testify at trial. Plaintiff s reasons for not calling some of the witnesses, including Mr. Camino, are

 

reasonable, and the Court does not believe her attorneys’ fees should be reduced for the attorneys’
prudent decision not to call certain witnesses at trial. Their reason for not calling certain witnesses
is fully explained in Plaintiff" s briefs in support of her fee petition, and the Court agrees that there
is no good reason to deny reimbursement for the time spent on these witnesses for the reasons
argued by Defendants

5. Dupiicaiive time and associate/paralegal tasks billed at attorney iime. The Court
sustains in part and overrules in part Defendants’ objections relating to duplicative time and
associate or paralegal tasks billed at the full attorney hourly rate. The Court agrees that some of
the tasks performed by Mr. Dreyqu were more reasonable for an associate attorney to perform or
more administrative in nature. As set forth below, the Court carefully reviewed the time sheets
submitted by l\/lr. Zinger and i\/lr. Dreyfus and eliminated or reduced certain time where the Court
determined that it was duplicative, excessive or not compensable

The Court has reviewed line by line the time sheets submitted by both Mr. Zinger and l\/lr.
Dreyfus in the initial petition for their pre-trial and trial time and the supplemental petition for their
post-trial time. For the reasons discussed above, after reviewing Mr. Zinger’s time sheets, the
Court eliminates 30.45 total hours requested, including 7.0 hours for the mock trial,4 15.25 hours
for opening and continuing work on the probate estate, 7.0 hours for the day of the mistrial, and

1.2 hours for delivering a courtesy copy to chambers and duplicative entries, thereby reducing l\/lr.

 

4 This case was not so complex that a mock trial was necessary, as opposed to elective, for Plaintiff’s
counsel properly to prepare the case to be presented to the jury. See Monianez v. Fico er al., 931 F. Supp.
2d 869, 881-82 (N.D. lll. l\/larch 18, 2013); O’Sullii)an v. Cin ofChicago, 484 F. Supp. 2d, 829, 837 (N.D.
lll. 2007). The challenges Plaintiff’s counsel confronted in presenting the case to the jury, while not
insignificant, do not justify requiring Defendants to reimburse him for his time spent presenting the case to
his summer interns. l\/lr. Zinger’s time sheets indicate that he used his summer clerks as mock jurors which
no doubt enhanced their experience working in his office and redounded to his intangible benefit in terms
of good will gained with those employees for an interesting summer. But Defendants do not have to
reimburse him for that time spent. See [ECF No. 212], at 49 (time entries for trial mocks with summer
interns).

 

Zinger’s number of compensable hours to 584.91 (615.36 minus 30.45). Therefore, a reasonable
attorney’s fee in this case, based upon the time reasonably spent by l\/lr. Zinger at a reasonable
hourly rate is $233,964 (584.91 hours at $400/hour), which amounts to approximately 331,000 per
year for the seven and half years to date that l\/lr. Zinger represented l\/lr. Bryant and his estate.

After reviewing the time sheets for l\/[r. Dreyfus, the Court eliminates 7.50 hours of time
for the day of the mistrial. The Court also re-allocates some of l\/lr. Dreyfus’s time to be
compensated at an associate/paralegal rate. The Court finds that 69.4 hours of tasks performed by
Mr. Dreyqu should be compensable at the lower associate/paralegal rate, including specifically
for time Mr. Dreyfus spent performing legal research, annotating cases and deposition testimonyJ
assisting l\/[r. Zinger in preparing materials to be filed, and organizing the case file and materials
The Court finds that Mr. Dreyfus has 137.20 hours at his full rate of 8300 and 69.4 hours at an
associate/paralegal rate of $250/hour. Therefore, a reasonable attomey’s fee in this case, based
upon the time reasonably spent by l\/Ir. Dreyfus at a reasonable hourly rate is $41,160 (137.2 hours
at $300/hour) plus 812,350 (69.4 hours at S250/hour) for a total of$58,510.

For the reasons discussed above, the Court concludes that Plaintiff s lodestar calculation is
$292,474 in attorneys’ fees, allocated as 8233,964 for Mr. Zinger and $58,510 for l\/lr. Dreyfus.

B. Reduction of Lodestar

The Court has done its best under the circumstances to determine a reasonable hourly rate
and the hours reasonably expended in this case. That, however, does not end the analysis Once
the lodestar has been determined, a court may adjust the award based on several factors, including
“the complexity of the legal issues involved, the degree of success obtained, and the public interest
advanced by the litigation.” Gasririeciu v. Wrighr, 592 F.3d 747, 748 (7th Cir.2010). “The standard

is whether the fees are reasonable in relation to the difficulty, stakes, and outcome of the

10

 

case.” Ia'. (quoting Corinolly v. Nari. School Bus Serv., Inc., 177 F.3d 593, 597 (7th Cir.l999)); see
also Herisiey, 461 U.S. at 430 n.3.

Defendants contend that the lodestar should be reduced by 50% based on lack of success,
minimal impact on the public interest, and the absence of novelty and complexity Not surprising,
Plaintiff disagrees and argues that no reduction is warranted The Court agrees with Plaintiff and
finds that Defendants’ proposal for a 50% reduction of the lodestar is arbitrary and Defendants’
arguments in support of such a reduction lack merit.

Plaintiff was successful at trial. l\/lr. Zinger and Mr. Dreyfus obtained a significant verdict
for their client. The jury awarded 865,000 in compensatory fees and 810,000 in punitive damages,
which, maybe not coincidentally, is the exact amount ($75,000) that a federal judge recommended
Defendants pay to settle the case prior to trial during court-sponsored mediation Plaintiff accepted
that recommendation Defendants did not. See [ECF No. 212], at 3 (discussion of settlement
negotiations). The jury awarded punitive damages against the two Defendant officers That means
the jury thought Defendants’ conduct was particularly reprehensible This result has a significant
impact on the public interest; the jury called the officers to account for conduct they felt was
egregious enough to merit punitive damages That is a message the Defendant Officers, the
Chicago Police Department, and the City of Chicago should hear.

For most of the case, Plaintiff was represented solely by l\/lr. Zinger while Defendants were
represented by at least two or three lawyers both at trial and during all discovery and pretrial
proceedings The Court finds that it was completely reasonable for Mr. Zinger to bring in another
lawyer to help him prepare the case for trial and to try the case with him. It is not disputed that

bringing in Mr. Dreyfus to assist Mr. Zinger increased the attorneys’ fees in this case, but the Court

11

 

will not penalize Plaintiff for that by reducing the recoverable attorneys’ fees in this case by an
arbitrary percentage

ln addition, this case was not a run-of-the-mill case Mr. Eliga Bryant, the original plaintiff,
died during the prosecution of the case Presenting his case in a favorable way to the jury was
challenging First, l\/lr. Bryant’s testimony had to be presented to the jury mostly through the
deposition examination taken by Defendants’ counsel years before the trial. Second, the medical
issues were difficult because l\/lr. Bryant had a pre-existing brain trauma. Third, the treating
physician witness that Plaintiff intended to call at trial moved out of the country and was not
available for trial or a video deposition to preserve trial testimony

Based on these considerationsJ the Court declines to reduce the lodestar in this case The
Court already has adjusted l\/lr. Zinger’s and Mr. Dreyfus’s hourly rate and either eliminated or
reduced some non-compensable time for the reasons discussed above Defendants’ arguments that
some of the same considerations justify another reduction are redundant and lack merit.

C. Prejudgment Interest

Finally, Plaintiff seeks prejudgment interest on the Court’s award of attorneys’ fees. An
award of prejudgment interest is left to the sound discretion of the district court. See Uriirea’ Siates
v. Bci. ofEciue. ofCorisoi. High Sch. Disr. 230, Paios Hills, Ili., 983 F.2d 790, 799 (7th Cir. 1993).
ln cases involving violations of federal law, the Seventh Circuit has recognized that prejudgment
interest “should be presumptively available” because “[w]ithout it, compensation is incomplete
and the defendant has an incentive to delay.” Id. (quoting Gorensrein Enter., Inc. v. Quality Care-
USA, Iric., 874 F.2d 431, 436 (7th Cir. 1989)). However, the Court is using the current market rate
as the reasonable hourly rate in its lodestar analysis By awarding the current market rate, the Court

has eliminated the need to calculate interest prior to entry of judgment or submission of the fee

12

 

petition See Shea v. Gciicirie Lumber & Corisiruction Company, Ltd., 1999 WL 13 879 1, at *4
(N.D. lll. l\/larch 2, 1999) (recognizing that enhancement for the delay in payment is appropriate
by either awarding the fees and costs using current attorney rates or past rates with interest)
(citing Smirh v. Vilfage ofMaywood, 17 F.3d 219, 221 (7th Cir. 1994)). Therefore, the Court denies
Plaintiff’s request for prejudgment interest on top of an award of current market rates
III. CONCLUSION

For the reasons set forth in the Court’s l\/lemorandum Opinion and Order, Plaintiff’s
petition for attorneys’ fees under 42 U.S.C. § 1988 [ECF No. 212] is granted iri part and denied in
part. The Court awards Plaintiff s attorneys, l\/lr. Zinger and l\/lr. Dreyfus, a total of $292,474 in
fees allocated between them as discussed above

lt is so ordered

 

l\l/g%dstrate Jj_fdge lieffrey T. Gilbeit

Dated: October 9, 2018

13

 

